P A U L , W E I S S , R I F K I N D , W H A R T O N & G A R R I S O N LLP                                                     M A T T H E W W. A B B O T T
                                                                                                                              E D W A R D T. A C K E R M A N
                                                                                                                              J A C O B A. ADLERSTE1N
                                                                                                                                                                           PATRICK N KARSNITZ
                                                                                                                                                                           J O H N C. K E N N E D Y
                                                                                                                                                                           BRiAN KIM
                                                                                                                              JUSTIN ANDERSON                              KYLE J. K I M P L E R
1 2 8 5 AVENUE OF THE AMERICAS                                UNIT 6 2 0 1 . FORTUNE F I N A N C I A L CENTER                 A L L A N J ARFFA                            A L A N W. KORNBERG
                                                                                                                              ROBERT A, A T K I N S                        D A N I E L J , KRAMER
NEW YORK, NEW YORK 1001 9 - 6 0 6 4                                             5 DONGSANHUAN ZHONOLU                         DAVID J . B A L L                            DAVID K. L A K H D H I R
                                                           CHAOYANO DISTRICT, B E I J I N G 1 0 0 0 2 0 , C H I N A           SCOTT A . BARSHAY                            J O H N E. L A N G E
TELEPHONE         ! 2 ! 2i 373-3000                                                                                           PAUL M 3 A S T A                             GREGORY F. LAUFER
                                                                           T E L E P H O N E 186-10) 5 8 2 8 - 5 3 0 0        J O H N F. B A U G H M A N                   BRIAN C. L A V I N
                                                                                                                              J, STEVEN BAUGHMAN                           XIAOYU GREG L I U
                                                                                                                              LYNN B. BAYARD                               LORETTA E. LYNCH
L L O Y D K. O A R R i S O N   ( I 946-1991 I                 HONG KONG C L U B S U i L D l N G . I 2 T H FLOOR               CRAIG A. B E N S O N                         JEFFREY D. M A R E L L
R A N D O L P H E. PAUL        ( i &46-I956)                                                                                  M I T C H E L L L. BERG                      MARCO V. MASOTTI
                                                                           3A CHATER ROAD, C E N T R A L                      MARK S. B E R G M A N                        DAVID W. MAYO
SiMON H RIFKfND                ( J950-5995)                                                                                   DAVID M, B E R N I C K                       E L I Z A B E T H R. MCCOLM
                                                                                                   HONG KONG                  JOSEPH J BiAL                                J E A N M, M C L O U G H L I N
LOUIS a. WEtSS                 { 1927-J950)                                                                                   BRUCE B I R E N B O I M                      ALVARO M E M B R I L L E R A
                                                                        TELEPHONE (352* 2 6 4 6 - 0 3 0 0
J O H N F. W H A R T O N       t I 927-1977)                                                                                  H. C H R I S T O P H E R B O E H N I N G     MARK F, M E N D E L S O H N
                                                                                                                              ANGELO BONViNO                               C L A U D I N E MERED1TH-GOUJON
                                                                                                                              ROBERT B R i T T O N                         VsHLLIAM S. M I C H A E L
                                                                                               ALDER CASTLE                   DAVID W B R O W N                            JUDIE NG SHORTELL-
                                                                                            10 N O B L E STREET               S U S A N N A M. B U E R G E L               C A T H E R I N E NYARADY
                                                                                                                              J E S S I C A S, CAREY                       J A N E B. O S R i E N
                                                                     LONDON E C 2 V 7 J U , UNITED KINGDOM                    DAVID C A R M O N A                          ALEX YOUNG K, OH
                                                                                                                              GEOFFREY R. C H E P I G A                    BRAD R. O K U N
                                                                              TELEPHONE (44 SO) 7367 1600                     ELLEN N. CHiNG                               K E L L E Y D. PARKER
W R I T E R ' S DIRECT D I A L N U M B E R                                                                                    W I L L I A M A. C L A R E M A N             L I N D S A Y B. PARKS
                                                                                                                              LEV/IS R C L A Y T O N                       VALERIE E. RADWANER
                                                                                        F U K O K U SEiMEf B U f L D I N G    Y A H O N N E S CLEARY                       JEFFREY J, RECHER
(212)373-3250                                                                    2-2 U C H i S A I W A i C H O 2-CHOME
                                                                                                                              JAY C O H E N
                                                                                                                              K E L L E Y A- C O R N I S H
                                                                                                                                                                           C A R L L, REiSNER
                                                                                                                                                                           LORIN L REiSNER
                                                                     C H I Y O D A - K U . TOKYO ! OO-OC 1 1 , J A P A N      C H R I S T O P H E R J , CUMM1NGS           J E A N N I E S, R H E E *
                                                                                                                              T H O M A S V. D E L A BASTfOE HI            WALTER G. RiCCIARDi
W R I T E R ' S DIRECT F A C S I M I L E                                         T E L E P H O N E £©1-35 3 5 9 7 - 8 1 0 1   ARIEL J . DECKELBAUM                         WALTER R I E M A N
                                                                                                                              A L I C E B E L I S L E EATON                RICHARD A. ROSEN
                                                                                                                              ANDREW J , EHRLICH                           A N D R E W H. ROSENBERG
(212)492-0250                                                                  TORONTO-DOMINION CENTRE                        GREGORY A, EZRING
                                                                                                                              ROSS A. F I E L D S T O N
                                                                                                                                                                           J U S T I N ROSENBERG
                                                                                                                                                                           JACQUELINE P RUBIN
                                                                        7 7 KING STREET WEST. SUITE 3 t O 0                   A N D R E W C. F I N C H                     C H A R L E S F, - R I C K " R U L E -
                                                                                                                              BRAD J . FINKELSTEIN                         R A P H A E L M, RUSSO
W R I T E R ' S DIRECT E-MAIL A D D R E S S                                                              P.O. BOX 226         B R I A N P. F i N N E G A N                 E L I Z A B E T H M. SACKSTEDER
                                                                                  TORONTO, ONTARIO M 5 K f J 3                ROBERTO F I N Z I                            JEFFREY D. S A F E R S T E I N
                                                                                                                              PETER E FISCH                                JEFFREY B. S A M U E L S
lreisner@paulweiss.com                                                            T E L E P H O N E (4 16) S 0 4 - 0 5 2 0    HARRIS F1SCHMAN
                                                                                                                              MARTIN FLUMENBAUM
                                                                                                                                                                           TERRY E SCHIMEK
                                                                                                                                                                           K E N N E T H M. S C H N E I D E R
                                                                                                                              A N D R E W J . FOLEY                        ROBERT B. S C H U M E R
                                                                                               2 0 0 5 K STREET, N W          ANDREW J. FORMAN-                            J O H N M, SCOTT
                                                                                                                              H A R R I S B. F R E I D U S                 B R I A N SCRIVANf
                                                                              W A S H I N G T O N , DC 2 0 0 0 6 - 1 0 4 7    C H R I S T O P H E R D, FREY                K A N N O N K. S H A N M U G A M *
                                                                                 TELEPHONE (202) 2 2 3 - 7 3 0 0              M A N U E L S. FREY                          DAVID H. S i C U L A R
                                                                                                                              A N D R E W L. G A I N E S                   A U D R A J . SOLOWAY
                                                                                                                              K E N N E T H A. GALLO                       SCOTT M, SONTAG
                                                                                                                              M I C H A E L E. G E R T Z M A N             S A R A H STASNY
                                                                       SOO D E L A W A R E A V E N U E , S U I T E 2 0 0      A D A M M , G1VERTZ                          T A R U N M. STEWART
                                                                                                                              SALVATORE G O G L i O R M E L L A            ERIC A L A N STONE
                                                                                           POST OFFICE BOX 3 2                NEIL GOLDMAN                                 A I O A N SYHHOTT
                                                                             W I L M I N G T O N . DE 1 9 8 9 9 - 0 0 3 2     M A T T H E W B. G O L D S T 11
                                                                                                                                                            EIN            RICHARD C TARLOWE
                                                                                                                              ROBERTO J GONZALEZ --                        MONICA K. T H U R M O N D
                                                                                T E L E P H O N E {302> 6 5 5 - 4 4 1 0       C A T H E R I N E L. G O O D A L L           DANIEL J . TOAL
                                                                                                                              ERIC GOODISON                                L A U R A C. T U R A N O
                                                                                                                              C H A R L E S H, GOOGE.JR.                   C O N R A D VAN L O G G E R E N B E R G
                                                                                                                              A N D R E W G. GORDON                        L I Z A M. V E L A Z Q U E Z
                        December 20, 2019                                                                                     B R I A N S. GRIEVE
                                                                                                                              UD! GROFMAN
                                                                                                                              N I C H O L A S GROOMBR1DGE
                                                                                                                                                                           MICHAEL VCGEL
                                                                                                                                                                           RAMY J , W A H B E H
                                                                                                                                                                           L A W R E N C E G, W E E
                                                                                                                              BRUCE A. G U T E N P L A N                   T H E O D O R E V W E L L S , JR,
                                                                                                                              A L A N S, H A L P E R I N                   L I N D S E Y L. W I E R S M A
                                                                                                                              CLAUDIA HAMMERMAN                            STEVEN J , W I L L I A M S
                                                                                                                              B R I A N S, H E R M A N N                   L A W R E N C E I, W I T D O R C H I C
                                                                                                                              M1CHELE H i R S H M A N                      MARK B- W L A Z L O
                                                                                                                              DAVID S. H U N T I N G T O N                 J U L I A TARVER MASON WOOD
                                                                                                                              AMRAN HUSSEIN                                J E N N I F E R H. W U
                                                                                                                              LORETTA A I P P O L I T O                    BETTY YAP*
                                                                                                                              JAREN JANGHORBANI                            J O R D A N E. YARETT
                                                                                                                              BRIAN M JANSON                               KAYE N . YOSHINO
                                                                                                                              J E H C. J O H N S O N                       TONG Y U
                                                                                                                              M E R E D I T H J . KANE
                                                                                                                              J O N A T H A N S. K A N T E R               T R A C E Y A . ZACCONE
                                                                                                                              B R A D S KARP                               TAURIE M. ZE1TZER
                                                                                                                                                                           T. ROBERT Z O C H O W S K I . J R ,
                                                                                     12/20/2019                               •HOT Ar!Mr:-r^n TO rHf-. N F w \'r-RK -VAR




                        Via ECF                                                                          The January 17, 2020 conference is rescheduled for
                                                                                                         January 7 at 11:30 a.m. in Courtroom 14D at 500
                        The Honorable Edgardo Ramos                                                      Pearl Street.
                        United States District Judge
                        United States Courthouse
                        40 Foley Square
                        New York, NY 10007
                                                                                                                                                     12/20/2019
                                                Re:   United States v. Neil Cole,
                                                      19 Cr. 869 (ER)

                         Dear Judge Ramos:

                                          We represent Neil Cole in the above-reference case. Unfortunately, we
                         have reached an impasse with the government on the proposed trial schedule for this case
                         and are requesting that the Court schedule a conference as soon as possible for the purpose
                         of setting a trial date. We informed the government that, although we prefer a June 2020
                         trial date, we are prepared to commence trial on the May 11, 2020 date that the Court
                         previously indicated was available in order to accommodate the schedule of certain of the
                         AUSAs on this matter who we understand have a July 7, 2020 trial in another matter. The
                         government has informed us that it is unwilling to consent to a May 11 trial date and has
                         proposed either an earlier date (which we understand is not available) or a date not before
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP



     The Honorable Edgardo Ramos                                                                   2

     October. We believe that it is unreasonable to delay the trial of this case (which is based
     on alleged conduct from 2013 and 2014) until October, and that a May 11 trial date will
     leave more than adequate time for those members of the government team with a July 7
     trial to prepare for that trial. In any event, we regret that we are at an impasse on this issue
     and request that a conference be scheduled as soon as possible so that an appropriate trial
     date can be set. We are available to attend a conference in person on December 23, January
     3, January 6-10, or January 13-15. Thank you very much for your consideration.

                                               Respectfully yours.


                                               /s/ Lorin L. Reisner
                                               Lorin L. Reisner
